            Case 1:18-cr-00016-LY Document 56 Filed 09/10/19 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


UNITED STATES OF AMERICA                        '
                                                '
v.                                              '              No. 1:18-CR-016-LY
                                                '
CHARLES MCALLISTER                              '

                                    JOINT NOTICE TO THE COURT

        On September 9, 2019, the United States, by and through its Assistant United States

Attorneys, and defense counsel Jimmy Ardoin (collectively the “parties”), conferred via

telephone in the presence of the Court. The Government provided notice that it recently

discovered a likely Government witness at trial in this matter, Paul Carmona, is married to a

member of the Court’s staff (but one who is not working on this matter). The parties agreed and

herein confirm their agreement that this fact does not raise any conflict for the Court or any basis

for recusal of the Honorable Lee Yeakel, who will be presiding at trial. The parties further

confirm that they have not requested an alternate judge for trial and waive any such request

absent new and additional facts that would warrant such a request. However, the defense

reserves the right to object to the admission of any evidence or testimony from the witness in

question at trial.

                                         Respectfully submitted,

                                         JOHN F. BASH,
                                         United States Attorney

                                         /s/ Keith M. Henneke
                                         KEITH M. HENNEKE
                                         Assistant United States Attorney
                                         Texas State Bar No. 24054497
                                         903 San Jacinto Blvd., Ste. 344
                                         Austin, Texas 78701
                                         Telephone: 512.916.5858


Joint Notice to the Court- Page 1
            Case 1:18-cr-00016-LY Document 56 Filed 09/10/19 Page 2 of 2


                                       JONES WALKER, LLP
                                       811 Main Street, Suite 2900
                                       Houston, Texas 77002
                                       Phone: (713) 437-1811
                                       Fax: (713) 437-1946

                                       /s/ James Ardoin
                                       JAMES ARDOIN
                                       State Bar No. 24045420
                                       Email: jardoin@joneswalker.com

                                       Attorney for Defendant
                                       CHARLES MCALLISTER

                                    CERTIFICATE OF SERVICE

       I certify that on September 10, 2019, a true and correct copy of this instrument was
served on counsel for the defendant via ECF.


                                       /s Keith M. Henneke
                                       KEITH M. HENNEKE
                                       Assistant United States Attorney




Joint Notice to the Court- Page 2
